 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
        IVY BYRD GAINES,
 8                           Petitioner,
                                                       C17-264 TSZ
 9           v.                                        (related to CR03-496 TSZ)

10                                                     MINUTE ORDER
        UNITED STATES OF AMERICA,
11                           Respondent.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)     Having reviewed the parties’ Joint Status Report filed on December 18,
14
   2019, docket no. 18, the Court maintains the stay of this matter pending resolution of
   United States v. Dominguez, No. 14-10268, which is currently proceeding before the
15
   United States Court of Appeals for the Ninth Circuit. The parties are DIRECTED to file
   a Joint Status Report within fourteen (14) days after a decision is issued by the Ninth
16
   Circuit in Dominguez or in any other case addressing the status of Hobbs Act robberies or
   the vitality of Deal v. United States, 508 U.S. 129 (1993), in light of recent amendments
17
   to 18 U.S.C. § 924(c)(1)(C), or by July 31, 2020, whichever occurs earlier.
18          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 23rd day of December, 2019.
20
                                                     William M. McCool
21                                                   Clerk

22                                                   s/Karen Dews
                                                     Deputy Clerk
23

     MINUTE ORDER - 1
